DETAILED ACTION
Claims 1, 3-6, 10-13, 17-26 are pending.
Claims 1 and 20 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 10-13, 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new limitations of independent claims 1 and 20 add an input signal and the input signal, however both claims already claim an input signal and the input signal.  It’s unclear whether this input signal is the same or different.  For the purposes of the rejection they will be interpreted as different.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (20140149773) in view of Paz de Araujo et al. (7872900).
Regarding independent claims 1 and 20, which are drafted as device and method claims respectively (the device claim is element to element matched, but the method claim is met for the same reasons), Huang et al. teach,

latching circuitry (NVM latch with write circuits, Figs. 7 or 9), the latching circuitry to comprise:
at least one resistive element (No. 704 or 904); and
a control circuit (Nos. 701-703, 705 and 706 or Nos. 901-903 and 905-908) coupled to the at least one resistive memory element (Nos. 704 or 904), wherein the control circuit to:
receive at least one control signal (e.g. data signal D and !D); and
perform storing input signals (write circuit, see ¶ [0129]) or providing output signals (via sense amp, No. 703 or 903, see ¶ [0130]), or a combination thereof (both described) based, at least in part on the at least one resistive memory element (Nos. 704/904) and the at least one control signal (D/!D),
wherein the control circuit to comprise a write circuit (see ¶ [0129]), wherein the write circuit to:
receive input signals (D/!D); and
program the at least resistive element (Nos. 704/904) into one of a plurality of impedance states (set/reset) to comprise at least a low impedance and/or conductive state  (set state, see also ¶ [0159] describing the low resistance state LR)and a high impedance and/or insulative state (reset state, see also ¶ [0159] describing the high resistance state HR) based, at least in part, on the received input signals (D/!D), the write circuit to comprise a first transistor (Nos. 705/905, a generic switch is shown, but see e.g. Fig. 15 showing a transistor as the circuit that effectuates a switch) to couple the at least resistive element to a voltage supply (e.g. supply for set or reset source Nos. 701/702 and 901/902)  to apply a first programming signal (Set voltage/current) to the at least one resistive element to place the at least one resistive Page 2 of 22element (Nos. 704/904) in the low impedance and/or conductive state (set state or LR) and a second transistor (Nos. 706/908) to couple the at least one resistive element to the voltage supply (supply for set and reset sources, shown as the same supply) to apply a second programming signal 
wherein the first transistor (Nos. 705/905) is designed to provide the first programming signal (Set voltage/current), responsive to an input signal (D or !D) at a first logic level (enabled) applied to a gate terminal of the first transistor (705/905) to impart a first current density (set current) in the at least one resistive element to establish a threshold current density condition (i.e. setting the resistive element into the set state or LR) in the at least one resistive element (Nos. 704/904) for a subsequent transition (the resistive elements are designed to switch between states) to the high impedance and/or insulative state (reset state HR) responsive to application of the second programming signal (Reset voltage/current); and
the second transistor (Nos. 706/908) is designed to provide the second programming signal (Reset voltage/current), responsive to an input signal (D or !D) at a first logic level applied to a gate terminal of the first transistor to impart a second current density (reset current) in the at least one resistive element (Nos. 704/904).
Huang et al. fail to explicitly teach that the switches 705, 905, 706 and 908 are transistors or include transistors.  However Huang et al. shows in other embodiments that the switches can be transistors see e.g. Fig. 15.  Furthermore Huang et al. clearly shows that 4 transistors 1504, 1506, 1509 and 1511 each receive one of D or Db, so the input signal of either D or Db will be at the enabled logic level for at least one transistor for both the set and reset operations.  In other words, at least one transistor will receive either D or Db at the enable level and the not enabled level for both write operations. Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a transistor as a switch as that is what is shown in the reference and it is a simple way to implement a switch.

Paz de Araujo et al. teach that correlated electron memory (CES) is better than RRAM, STT-RAM and PCM.  See col. 2 ln. 13 to col. 4 ln. 20, explaining the various pitfalls of these and other resistive memories.  Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to modify the teachings of Huang et al. to use the superior CES instead of other types of resistive memories.
Paz de Araujo et al further teach the programming mechanism (i.e. the appropriate voltage and current levels) applicable to CEM.  
wherein the first programming signal (set voltage/current) to impart a first current density (set current) in the at least resistive element to determine a current density condition in the at least one resistive element (i.e. current sufficient to write to a set state in which the resistance decreases, see e.g. Fig. 1 No. 54) for a subsequent transition to the second impedance state (reset state) responsive to application of the second programming signal (Reset voltage/current).  See generally Figs. 1 and 2 and Col. 8 ln. 40 to col. 9 ln. 7.  Paz de Araujo et al. further teach the reset current (solid line) raises until the CES transitioned back to the high resistance state (at No. 48).  Note that this point is two orders of magnitude larger than the current density at which the CES transitions back to the low resistance state (i.e. sharp uptick in the dotted line).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use voltages and currents that will work with CEM.
Regarding claim 3, Huang et al. teach,

Regarding claim 4, Huang et al. teach,
the control circuit to comprise a restore circuit (see Fig. 33), wherein the restore circuit to restore a state of the latching circuitry based, at least in part, on a current impedance state of the at least one resistive memory element (Nos. 704 or 904).  (See ¶ [0362] explaining the restore action of Fig. 33.)
Regarding claim 5, Huang et al. teach,
the write circuit further to:
program the at least one resistive memory element (Nos. 704/904) to the low impedance and/or conductive state (set state LR) while an input signal is at a first logic level (D enabled); and
program the at least one resistive memory element to the high impedance and/or insulative state (reset state) while the data signal is at a second logic level (!D enabled).
Regarding claim 19, Huang et al. teach,
the write circuit to comprise:
a first transistor stack (Fig. 9 Nos. 905 & 906) configured to program the at least one resistive memory element (No. 904) to the first impedance state (set state) while the data signal is at a first logic level (D enabled); and
a second transistor stack (Nos. 907 & 908) configured to program the at least one resistive memory element (No. 904) to the second impedance state (reset state) while the input signal is at a second logic level (!D enabled).
See also the embodiment of Fig. 11.
Regarding claims 23 and 21, Paz de Araujo et al. teaches,

apply the first programming signal (Set Voltage/Current) to the at least one CES element in a set operation to place the at least one of the CES element in the low impedance and/or conductive state (Set); and
apply the second programming signal (Reset Voltage/Current) to the at least one CES element in a reset operation to place the at least one of the CES element in the high impedance and/or insulative state (Reset).
Figs. 1, 2 and 12 show that the set operation increases conductivity and the reset operation decreases the conductivity.
Regarding claims 24 and 22, Paz de Araujo et al. teaches,
wherein the at least one CES element to comprise a correlated electron material (CEM), and wherein the at least one CES element to be switchable between the low impedance and/or conductive state and the high impedance and/or insulative state based, at least in part, on a concentration of electron holes in the CEM.
CEM resistance is defined by the holes in the valence bands, see Figs. 13 and 14
Regarding claims 25 and 26, Paz de Araujo et al. teaches,
wherein the first programming signal (i.e. set) to comprise a first voltage (Vset) applied to terminals of the at least one CES element and imparts the first current density (Iset) in the at least one CES element and establish the threshold current density condition (i.e. a current density sufficient to set the CES element)and wherein the second programming signal (i.e. reset) to comprise a second voltage (Vreset) applied to terminals of the at least one CES element and imparts the second current density (Ireset) in the at least one CES element , and wherein a magnitude of the first voltage to exceed a magnitude of the second voltage (Vset > Vreset) and a magnitude of the second current density (Ireset) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use voltages and currents that will work with CEM.
Allowable Subject Matter
Claims 6, 10-13, 17, 18 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6 and 13, the prior art of record does not teach or suggest the specific manner in which the transistors of the write circuits are connected to the CES.
Regarding claims 10-12, the prior art of record does not teach or suggest the specific manner in which the transistors of the read circuit are connected to the CES.
Regarding claim 17 and 18, the prior art of record does not teach or suggest the specific manner in which the first and second transistors are connected to the CES.
Regarding claim 27, the prior art of record does not teach or suggest a third transistor that couples the voltage supply to the first and second transistors responsive to a write enable signal applied to a gate terminal of the third transistor.
Response to Arguments
Arguments directed to the claim rejections filed 13 May 2021 have been fully considered but they are not persuasive.
It is argued that the cited references fail to teach the providing the current density.  The switches provide the current that flows through the resistive element.  See e.g. ¶ [0095] which teaches a first and second current to switch the resistive element to the first and second resistive states.  As the 
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rich T Elms can be reached on 571.272.1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.L.R./Examiner, Art Unit 2824                                                                                                                                                                                                        
/AJAY OJHA/Primary Examiner, Art Unit 2824